Quinn, Chief Judge
(dissenting):
In my opinion, the Korean conflict did not establish a state of war in the continental United States. See my dissent in United States v Ayers, 4 USCMA 220, 228, 15 CMR 220. Consequently, the suspension provision of Article 43, Uniform Code of Military Justice, 10 USC § 843, is inapplicable and the prosecution is barred by the regular period of limitations. I would set aside the conviction. However, I would order a rehearing in order to give the Government opportunity to show, if it can, that the statute has been tolled for a part of the time. See Article 43(d), Uniform Code of Military Justice, and my dissent in United States v Taylor, 4 USCMA 232, 240, 15 CMR 232.